Citation Nr: 0730296	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had periods of active service from December 1941 
to June 1942 and from May 1945 to June 1946.  He was a 
prisoner of war from April 1942 to June 1942.  He died in 
December 1968.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
VARO in Manila, the Republic of the Philippines.  A review of 
the evidence of record reveals that as the appellant had not 
submitted new and material evidence, the claim for service 
connection for the cause of the veteran's death was not 
reopened.  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate her claim, explained to her who is responsible 
for examining such evidence, and obtained and developed 
sufficient evidence necessary for an equitable disposition of 
the claim.  

2.  The RO originally denied service connection for the cause 
of the veteran's death by a decision dated in June 1971.  
Subsequent rating actions dated through July 1994 continued 
to deny the claim, finding no new and material evidence 
sufficient to reopen the claim had been submitted.  

3.  The Board denied service connection for the cause of the 
veteran's death in a September 1989 decision.  The 
appellant's appeal to the United States Court of Appeals for 
Veterans Claims (Court) was dismissed by Order dated in May 
1991 for lack of jurisdiction.  Subsequent decisions issued 
in January 1993 and April 1996 denying claims to reopen were 
affirmed by the Court in April 1994 and April 1997, 
respectively.  

4.  By decision dated in June 2002, the Board found that no 
new and material evidence had been received sufficient to 
reopen a claim for service connection for the cause of the 
veteran's death.

5.  Evidence received since the June 2002 Board decision is 
cumulative or redundant of the evidence of record at the time 
of the 2002 decision, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2002 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.160 (d), 
20.200, 20.302, 20.1104 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006), imposes obligations on 
VA in terms of its duties to notify and assist claimants.

In order to meet the requirements of 38 U.S.C.A. § 5103 (a), 
and 38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VACC notice requirements).  

Also, in March 2006, the Court issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4)degree of 
disability; and (5) effective date of the disability.

Also, in another recent decision, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court stated that VA's obligation to 
provide a claimant of notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by evidence that was of record at the time that the 
prior decision was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary of VA to 
look at the bases for the denial in a prior decision and to 
respond in a notice letter that describes what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that was found 
insufficient at the previous denial.

The Board finds that VA has essentially satisfied the 
mandates of the VCAA.  The appellant has been placed on 
notice of defects in her claim in several different rating 
decisions of record and in the denials by the Board of her 
claims in September 1989, January 1993, April 1996, and June 
2002.  Her claim has also been to the Court for its 
consideration.  Action was taken by the Board in a June 2002 
decision to address concerns by the Court.  All the appellant 
has done since her reopened claim was received in 2004 has 
been to submit essentially cumulative and duplicative 
evidence.  With the case having been before the Court on one 
occasion and before the Board on several occasions, the 
appellant has had ample opportunity to present evidence and 
argument in support of her appeal.  Therefore, although not 
specifically notified of all VCAA provisions, the Board finds 
no indication that current review of the claim would result 
in any prejudice to her.  A remand at this stage for either 
procedural or substantive purposes would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
afforded to the appellant, and is therefore not appropriate.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board notes that with regard to notice for any disability 
rating or effective date matters, in death benefits cases, 
the appellant would not be assigned a disability rating.  An 
effective date would be assigned, but since the claim to 
reopen is being denied, any question as to the appropriate 
effective date to be assigned is rendered moot.  VA is not 
required therefore to provide such notice.

New and Material Evidence--Cause of Death

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or in her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence)  
The analysis below focuses on the most salient and relevant 
evidence and in what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  (The law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).  

Entitlement to service connection for cause of the veteran's 
death was most recently denied by the Board in June 2002.  
The appellant did not timely appeal that decision, and it is 
therefore final.  38 U.S.C.A. §§ 7104.  However, if new and 
material evidence is received with respect to a claim which 
has been previously disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108.

The appellant's request to reopen her claim was received in 
January 2004.  Under the applicable law, new and material 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating a claim.  38 C.F.R. 
§ 3.156 (a) (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related thereto.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.302 (2007).  

At the time of the veteran's death, service connection was 
not in effect for any disability.

The veteran's death certificate lists the cause of death as 
pulmonary tuberculosis (PTB).

In a June 1971 rating decision, the RO denied service 
connection for the cause of the veteran's death because PTB 
was not shown during service or for years thereafter or was 
shown to be related to service.  In a September 1989 
decision, the Board found that PTB was not present in service 
or for years following service discharge.  The Board's 
subsequent decisions, including the one in June 2002, found 
no new and material evidence had been submitted to warrant 
reopening of the claim.  

Evidence of record at the time of the 2002 Board decision 
consists of the service medical records, and affidavit from a 
private physician dated in July 1956, a report of thorascopic 
findings from C. Arjona, M.D., dated in June 1956; a document 
from V. Luna General Hospital, dated in June 1969; an 
affidavit from Dr. Arjona dated in July 1973, a statement 
from Dr. D. Estrada, dated in May 1994; a statement from Dr. 
V. Santa Maria, dated in April 1995, evidence from M. C. 
Navarro Memorial Clinic, dated from 1965 to 1968, a joint 
affidavit from L. A. and A. L. dated in March 1999; and 
numerous statements from the appellant.  

The competent medical evidence does not associate the 
veteran's PTB with his active service.  The evidence shows 
the presence of PTB after service, but not for years 
following service discharge.  

With regard to the joint affidavit from L. A. and A. L., and 
the statements from the appellant herself, the Board notes 
that as lay persons, they do not qualify to opine in matters 
requiring medical knowledge, such as a diagnosis of etiology 
of PTB.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  See also 38 C.F.R. § 3.159 (a) 
(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions).  

The evidence received since the reopened claim includes 
another joint affidavit from L. A. and A. L.  This one was 
dated in November 2002.  It is essentially to the same effect 
as the March 1999 joint affidavit from them.  In the 
affidavit, the individuals stated that they knew the veteran 
while interned as prisoners of war, as well as after service.  
They observed that the veteran had weak lungs and other 
illnesses and symptoms while in captivity.  However, as noted 
above, their comments as to the veteran's physical status in 
service not probative as to the issue on appeal because lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There 
is no showing that either individual is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159 
(a) (1).

Also received was a copy of the veteran's affidavit from the 
Philippine Army Personnel dated in November 1945.  That is 
also duplicative of evidence previously of record.  The Board 
notes that the document makes no reference whatsoever to any 
disabilities, including PTB.  

In view of the foregoing, the Board finds there has been no 
new and material evidence presented pertaining specifically 
to the issue of service connection for the cause of the 
veteran's death.  As a result, there is no evidence relating 
to an unestablished fact necessary to substantiate the claim, 
or provide a reasonable possibility of substantiating the 
claim.  Hence, the Board finds that new and material evidence 
has been presented, and that the 2002 Board decision remains 
final.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  Until 
the appellant meets her threshold burden of submitting new 
and material evidence sufficient to reopen this 






claim, the benefit of the doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen the claim not 
having been received, service connection for the cause of the 
veteran's death remains denied.


                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


